Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-18-00888-CV

                                            Dr. Kelly ISBELL,
                                                 Appellant

                                                     v.

   Jeanne RUSSELL, Mission Street Consulting LLC, Kate Rogers, Melissa Alcala, and San
                         Antonio Independent School District,
                                      Appellees

                      From the 166th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CI14512
                           The Honorable Renée A. Yanta, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED FOR WANT OF PROSECUTION

           On December 4, 2018, the trial court clerk filed a notification of late clerk’s record, stating

that the appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s

record. We therefore ordered appellant to provide written proof to this court by December 17, 2018

that either (1) the trial court clerk’s fee for preparing the record had been paid or arrangements had

been made to pay the clerk’s fee; or (2) appellant was entitled to appeal without paying the clerk’s

fee. We explained that if appellant failed to respond within the time provided, this appeal would

be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal
                                                                                       04-18-00888-CV


for want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP.

P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).

Appellant failed to respond to our order. Therefore, this appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

                                                   PER CURIAM




                                                 -2-